UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 16, 2009 SOUTHWEST GAS CORPORATION (Exact name of registrant as specified in its charter) California 1-7850 88-0085720 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 5241 Spring Mountain Road Post Office Box 98510 Las Vegas, Nevada 89193-8510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (702) 876-7237 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 (b) Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On November 16, 2009, Dudley J. Sondeno (Senior Vice President/Chief Knowledge and Technology Officer) announced his retirement from Southwest Gas Corporation (the “Company”) effective December31, 2009.Mr. Sondeno began his career with the Company in 1980 as a Senior Transmission Planning Engineer.He became an officer (Vice President/Engineering and Operations Support) in 1989 and was promoted to Senior Vice President/Staff Operations in 1993 before assuming his current role as Senior Vice President/Chief Knowledge and Technology Officer.The Company did not name a replacement for Mr. Sondeno and indicated that his responsibilities would be distributed among other officers of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWEST GAS CORPORATION Date: November 18, 2009 /s/ ROY R. CENTRELLA Roy R. Centrella Vice President/Controller and Chief Accounting Officer
